Per Curiam:
It was decided in Peterman v. Huling, 31 Pa. 432, that one verdict and judgment in ejectment upon an equitable title is conclusive between the parties, and a bar to any subsequent ejectment for the same land, and this rule includes ail equitable titles. Peterman v. Huling has been followed in a number of later eases, which it is not necessary to refer to, and is settled law. It rules this case. It was a second ejectment. In the first, the plaintiffs recovered the one undivided fifth part only. As the first ejectment was brought for the whole, this verdict and judgment was against them for the undivided four fifths. As to the said four fifths, the former judgment is a flat bar to a recovery by the plaintiffs.
Judgment affirmed.